 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   CARLOS BURNETT,                               1:16-cv-01672-LJO-GSA-PC
12                 Plaintiff,                      ORDER DENYING PLAINTIFF’S REQUEST
                                                   TO MODIFY THE PRETRIAL ORDER
13         vs.                                     (ECF No. 83)
14   C/O G. MEIER,
15   C/O R. REYNAGA,
16   C/O C. HUCKLEBERRY, AND
17   SERGEANT G. GARCIA,
18                Defendants.

19

20   I.      BACKGROUND
21           Carlos Burnett (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds on Plaintiff’s
23   original Complaint filed on November 3, 2016, against defendants Correctional Officer (C/O) G.
24   Meier, C/O R. Reynaga, C/O C. Huckleberry, and Sergeant G. Garcia (“Defendants”), for use of
25   excessive force in violation of the Eighth Amendment.1 (ECF No. 1.)
26

27

28          1 On November 5, 2018, the Court granted defendant Dyer’s motion for summary judgment and entered

     judgment in favor of defendant Dyer. (ECF No. 50.) No other motions are pending.

                                                        1
 1           This case is scheduled for jury trial to commence on July 16, 2019, at 8:30 a.m. before
 2   the Honorable Lawrence J. O’Neill.
 3           On May 3, 2019, the court issued a pretrial order under Federal Rule of Civil Procedure
 4   16(e) that identified all the witnesses and trial exhibits that the parties would be permitted to call
 5   to testify, or introduce into evidence at trial. (ECF No. 64.) The court’s pretrial order indicates
 6   that Plaintiff’s only witness is Plaintiff himself. (Id. at 10:4-5).
 7           The pretrial order contained the following provision regarding its modification:
 8           Any party may, within ten (10) calendar days after the date of service of this
             Order, file and serve written objections to any of the provisions of this Order.
 9           Such objections shall specify the requested modifications, corrections, additions,
             or deletions.
10

11   (ECF No. 64 at 16 ¶ XXV.) Pursuant to Federal Rule of Civil Procedure 16, the final pretrial
12   order shall control the subsequent course of this action and will not be modified except according
13   to its terms, or to prevent manifest injustice. Fed R. Civ. P. 16(e). Neither party objected to the
14   pretrial order.
15           On June 26, 2019, Plaintiff filed a document titled “Injunction,” which the court construes
16   as a request to modify the court’s pretrial order to add 9 new witnesses: (1) Gary Meier; (2)
17   Ruben Reynaga; (3) Chad Huckleberry; (4) Gabriel Garcia; (5) Kristyn Sedillo; (6) Rhonda
18   Davidson; (7) Ryan Dyer; (8) Onifimo Rufino; and (9) Chris Lesniak. (ECF No. 83.)
19   II.     MANIFEST INJUSTICE
20           Once a district court has issued a final pretrial order, modifications are permitted “only
21   to prevent manifest injustice.” Fed. R. Civ. P. 16(e). “The purpose of [the final pretrial] order is
22   to guide the course of the litigation,” and “[o]nce formulated, [it] should not be changed
23   lightly[.]” Id. at advisory committee’s note (citing Clark v. Pa. R.R. Co., 328 F.2d 591 (2d Cir.
24   1964)). The Ninth Circuit has stressed the crucial role played by pretrial orders “in implementing
25   the purposes of the Federal Rules of Civil Procedure ‘to secure the just, speedy, and inexpensive
26   determination of every action.’” United States v. First Nat’l Bank of Circle, 652 F.2d 882, 886
27   (9th Cir. 1981) (quoting Fed. R. Civ. P. 1). District courts have “broad discretion to manage
28


                                                       2
 1   discovery and to control the course of litigation under [Rule] 16.” Avila v. Willits Envtl.
 2   Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011).
 3             The Ninth Circuit has outlined four factors district courts should consider when
 4   determining whether to modify the final pretrial order: (1) the degree of prejudice or surprise to
 5   the non-moving party if the order is modified; (2) the ability of the non-moving party to cure any
 6   prejudice; (3) the impact of the modification on the orderly, efficient conduct of the case; and (4)
 7   any degree of willfulness or bad faith on the part of the party seeking the modification. Byrd v.
 8   Guess, 137 F.3d 1126, 1132 (9th Cir. 1981).           The moving party must demonstrate that
 9   considering these factors, manifest injustice would result if the order is not modified. Id. That
10   has not been demonstrated here. Plaintiff has not given any explanation why these 9 witnesses
11   are necessary or why “manifest justice” will result if the pretrial order is not modified, nor has
12   Plaintiff offered any justification for allowing the addition of witnesses on the eve of trial.
13   Therefore, Plaintiff’s request shall be denied.
14             Plaintiff is, however, not precluded from cross-examining any of these 9 witnesses who
15   may be called at trial by Defendants after defense counsel has completed direct examination of
16   each witness because the 9 witnesses on Plaintiff’s list are also listed on Defendants’ list of
17   witnesses in the pretrial order. Fed. R. Evid. 611(b).

18   III.      CONCLUSION

19             Based on the foregoing, IT IS HEREBY ORDERED that:

20             1.     Plaintiff’s request to modify the court’s pretrial order to add 9 witnesses is

21                    DENIED;

22             2.     Nonetheless, Plaintiff is not precluded from cross-examining any of these 9

23                    witnesses who may be called at trial by Defendants.

24
     IT IS SO ORDERED.
25

26          Dated:   July 3, 2019                          /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28


                                                       3
